Order entered June 19, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00668-CV

                  DEDERIAN DEMOND HERRON, ET AL., Appellants

                                              V.

                    ABIGAIL SALVADOR MUNOZ, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-05553

                                          ORDER
       Before the Court is American Access Casualty Company’s Motion to Quash and Motion

for Protective Order. American Access Casualty Company seeks to quash and obtain protection

from a subpoena received from appellant Dederian Demon Herron commanding the directors of

American Access Casualty Company to appear on June 20, 2018 with a check in the amount of

$120,000,000 and to permit inspection and copying of certain documents and signatures “as seen

on 3rd Amended Plaintiffs’ Petition.”      We question whether this subpoena is valid and

enforceable because it does not appear to be issued or served in accordance with Rule 176 of the

Texas Rules of Civil Procedure. See TEX. R. CIV. P. 176. Nonetheless, the subpoena purports to

seek to enforce a judgment and obtain post-judgment discovery. The trial court has continuing
jurisdiction over such post-judgment requests. Arndt v. Farris, 633 S.W.2d 497, 499 (Tex.

1982); TEX. R. CIV. P. 621a. Accordingly, we DENY the motion for want of jurisdiction.


                                                  /s/    ROBERT M. FILLMORE
                                                         JUSTICE